 



Exhibit 10.2
January 8, 2007
Tod Woolf
President
RXi Pharmaceuticals Corporation
One Innovation Drive
Worcester, MA 01605
Re:       Reimbursement of fees and expenses
Dear Tod:
This letter agreement (this “Agreement”) is between CytRx Corporation (“CytRx”)
and RXi Pharmaceuticals Corporation (“RXi”), each a Delaware corporation, with
respect to certain fees and expenses incurred by CytRx in connection with the
anticipated (i) contribution by CytRx to RXi of certain RNAi-related assets, and
(ii) either (a) the sale of RXi securities to one or more accredited investors
in a single financing transaction or series of related financing transactions (a
“RXi Offering”) or (b) the sale by CytRx of its securities and an subsequent
investment by CytRx in RXi (a “CytRx Offering”, and, together with a RXi
Offering, an “Offering”).
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, CytRx and RXi agree as follows:

1.   RXi Investment Banking Fees. Effective upon the completion of a RXi
Offering, RXi hereby assumes all of CytRx’s obligations under any engagement
letter with an investment banking firm, placement agent or other financial
advisor (the “RXi Advisor”) engaged by CytRx in connection with a RXi offering
and agrees to pay any fees and/or grant any rights in or issue to any RXi
Advisor any securities upon consummation of the Transaction as may be required
under any engagement letter with any such RXi Advisor or otherwise. CytRx
represents that it has provided to RXi true and correct copies of all engagement
letters with RXi Advisors entered into by CytRx as of the date hereof and will
promptly provide to RXi copies of all engagement letters with RXi Advisors
entered into by CytRx after the date hereof.   2.   CytRx Investment Banking
Fees. Effective upon the completion of a CytRx Offering, RXi hereby assumes its
Pro Rata Portion (as defined below) of CytRx’s obligations under any engagement
letter with an investment banking firm, placement agent or other financial
advisor (the “CytRx Advisor”) engaged by CytRx in connection with a CytRx
Offering and agrees to pay its Pro Rata Portion of any fees and/or grant any
rights in or issue to any CytRx Advisor its Pro Rata Portion of any securities
upon consummation of the CytRx Offering as may be required under any engagement
letter with any such CytRx Advisor or otherwise. As used in this letter, the
term “Pro Rata Portion” means a fraction, the numerator of which is the amount
of the investment made by CytRx in RXi following a CytRx Offering and the
denominator of which is the total gross proceeds to CytRx from a CytRx Offering.
In addition to the foregoing, RXi will pay to CytRx the

 



--------------------------------------------------------------------------------



 



    Pro Rata Portion of the value of any convertible securities issued by CytRx
in the CytRx Offering, with such value to be determined using a Black-Shoales
calculation.

3.   Other Fees and Expenses. Effective upon the completion of an Offering, RXi
agrees to reimburse CytRx for other fees and out of pocket expenses incurred by
CytRx (including, but not limited to, consulting, legal, accounting and other
professional fees, and patent license and maintenance fees) in connection with
the Offering, the formation of RXi, the operation of RXi prior to the Offering,
and related transactions. Such reimbursement amounts shall be paid within
15 days of the receipt by RXi of CytRx’s invoice listing such amounts and
describing the corresponding fees and expenses in reasonable detail.   4.  
Notices. All notices and other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service or facsimile transmission to the parties at
the following addresses or at such other addresses as shall be specified by the
parties by like notice:

         
 
  If to CytRx:   CytRx Corporation
 
      11726 San Vicente Boulevard, Suite 650
 
      Los Angeles, CA 90049
 
      Attention: President
 
      Fax: 310-826-6139
 
       
 
  If to RXi:   RXi Pharmaceuticals, Inc.
 
      One Innovation Drive
 
      Worcester, MA 01605
 
      Attention: President

5.   Governing Law. This Agreement shall be governed by and be constructed in
accordance with the laws of the State of California without regard to the
conflict of laws provisions thereof.   6.   Successors and Assigns. This
Agreement shall inure to the benefit of and shall be binding upon the successors
and permitted assigns of the parties hereto.   7.   Complete Agreement. This
Agreement sets forth the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof. This Agreement may not be
changed, altered, modified or amended in any respect, except in a writing signed
by the parties hereto.   8.   Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.   9.   Attorney’s
Fees. In the event of any litigation or other legal proceeding arising out of or
related to this Agreement, the prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees and costs.

 



--------------------------------------------------------------------------------



 



If the above reflects your agreement with respect to the foregoing matters,
please so confirm by signing the acknowledgement below and returning a copy of
this letter to me.

              Very truly yours,
 
            CytRx Corporation
 
       
 
  By:
Name:
Title:   /s/ STEVEN A. KRIEGSMAN
Steven A. Kriegsman
President and Chief Executive Officer

Accepted and Agreed
RXi Pharmaceuticals Corporation

     
By:
  /s/ TOD WOOLF
Name:
  Tod Woolf
Title:
  President and Chief Executive Officer

 